Citation Nr: 0328017	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  94-45 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right ankle injury.

2.  Entitlement to an increased evaluation for left wrist 
sprain with carpal tunnel syndrome (CTS), currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1974 to August 
1974.

An August 1976 RO rating decision denied service connection 
for residuals of a right ankle injury.  The veteran was 
notified of this determination in August 1976 and he did not 
appeal.

In 1990, the veteran submitted an application to reopen the 
claim for service connection for residuals of a right ankle 
injury and a claim for an increased evaluation for the left 
wrist sprain.  This appeal came to the Board of Veterans' 
Appeals (Board) from July 1991 and later RO decisions that 
determined no new and material evidence had been submitted to 
reopen the claim for service connection for residuals of a 
right ankle injury and that reclassified the left wrist 
sprain to include CTS, and increased the evaluation for this 
condition from 10 to 20 percent.  In October 1997, the Board 
remanded the case to the RO for additional development.

A claim for disability compensation for a right ankle 
condition in accordance with the provisions 38 U.S.C.A. 
§ 1151 (West 2002) based on surgical treatment at a VA 
medical facility in 1994 is pending at the RO.  This issue 
has not been adjudicated by the RO and will not be addressed 
by the Board.


FINDINGS OF FACT

1.  An unappealed August 1976 RO rating decision denied 
service connection for residuals of a right ankle injury.

2.  Evidence received after the August 1976 RO rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a right ankle injury.

3.  The left wrist condition is manifested primarily by mild 
limitation of motion and mild incomplete paralysis of the 
median nerve with fatigability and pain that produce moderate 
incomplete paralysis of the median nerve; symptoms that 
produce severe incomplete paralysis of the median nerve are 
not found.


CONCLUSIONS OF LAW

1.  The unappealed August 1976 RO rating decision, denying 
service connection for residuals of a right ankle injury, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of a right 
ankle injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

2.  The criteria for a rating in excess of 20 percent for 
left wrist sprain with CTS are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.124a, Code 8515 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
application to reopen the claim for service connection for 
residuals of a right ankle injury and the claim for an 
increased evaluation for the left wrist condition, and that 
the requirements of the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West Supp. 2002).  The above-noted 
amended VA regulations provide for some assistance to a 
claimant in the development of evidence to reopen a 
previously finally denied claim, provided the claimant has 
submitted sufficient information to identify and locate the 
records.  38 C.F.R. § 3.159(c)(1), (2), and (3).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regarding to an 
application to reopen a previously denied claim if VA has 
received "a complete or substantially complete 
application."  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
This duty includes notifying a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  The Court held that 
VA should advise the claimant of the type of specific evidence 
that will help in reopening the claim, and obtain records from 
the Social Security Administration when applicable.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the RO notified the veteran of the evidence needed to 
reopen the claim for service connection for residuals of a 
right ankle injury in a February 2003.  This letter notified 
him of the evidence he needed to submit and of the evidence 
VA would attempt to obtain.

With regard to the claim for an increased evaluation for the 
left wrist condition, the RO sent the veteran and his 
representative a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notify them of the evidence needed by the veteran 
to prevail on this claim.  In October 1997, the Board 
remanded the case to the RO in order to have the veteran 
undergo a VA examination to determine the severity of his 
left wrist condition in order to assist him in the 
development of his claim for a higher rating for this 
condition.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The veteran was sent such a letter in 
March 2003.  However, the massive evidentiary development 
over the years the claim has been pending leads the Board to 
conclude that the veteran has not been misled or prejudiced 
by flawed notice.  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Moreover, the veteran's claims have been pending for 
years, with continuing communication with respect to 
development.  Finally, there are pressing claims not on 
appeal.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for Residuals of a 
Right Ankle Injury

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

The August 1976 RO rating decision denied service connection 
for residuals of a right ankle injury.  The veteran was 
notified of the decision and he did not appeal.  An 
unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  The question now presented is whether 
new and material evidence has been submitted since the 
unappealed August 1976 RO rating decision to permit reopening 
of the claim.  38 C.F.R. 3.156(a) (2002); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  For evidence to be deemed new, it 
must not be cumulative or redundant; to be material, it must 
bear directly and substantially upon the specific matter 
under consideration (here, whether the evidence links the 
claimed disability to an incident of service).  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1990.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 2002).  The record does not show 
that the veteran engaged in combat with the enemy while in 
service.

The evidence of record at the time of the August 1976 RO 
rating decision consisted of statements from the veteran to 
the effect that he had a right ankle condition related to 
injury in service, and VA and service medical records that 
revealed the veteran fell down stairs while in service and 
sustained a right ankle sprain, but did not show clinical 
findings of a chronic right ankle disorder.

The evidence submitted since the August 1976 RO rating 
decision consists of statements from the veteran to the 
effect that he has a right ankle condition related to injury 
in service.  This evidence is similar to his statements of 
record in August 1976 and is not new evidence.  38 C.F.R. 
§ 3.156(a).  VA medical reports of the veteran's treatment 
and evaluations from the 1970's to 2002 were also received.  
These records now show that the veteran has a chronic right 
ankle disability, but a VA report of the veteran's 
examination in December 2002 notes that this condition, 
residuals of open reduction and internal fixation of the 
right ankle, are due to an accident in 1994 and not due to 
his ankle sprain in service.  Hence, the medical evidence 
received after August 1976 is new, but it does not link the 
veteran's right ankle condition to an incident of service.  
Hence, this evidence is not new and material because it is 
not of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a right ankle injury.  38 C.F.R. § 3.156(a); 
Hodge, 155 F. 3d 1356.

As no new and material evidence has been received, there is 
no basis to reopen the claim for service connection for 
residuals of a right ankle condition, and the August 1976 RO 
rating decision, denying service connection for this 
condition, remains final.



II.  Increased Evaluation for Left Wrist Sprain with CTS

A.  Factual Background

The August 1976 RO rating decision granted service connection 
for left wrist strain.  A 10 percent evaluation was assigned 
for this condition, effective from March 1976.

RO rating decisions in 1994 increased the evaluation for the 
left wrist strain from 10 to 20 percent, effective from 
October 1990; increased the evaluation from 20 to 100 percent 
under the provisions of 38 C.F.R. § 4.29 (2002), effective 
from February 1994 to April 1994; and the resumed the 
20 percent evaluation, effective from April 1994.  The 
20 percent evaluation has remained unchanged since then.  An 
April 1997 RO rating decision reclassified the left wrist 
disability to include CTS.

A VA report shows that the veteran underwent an examination 
of his left wrist in 1986.  This report notes that the 
veteran is right-handed.

VA medical records show that the veteran was treated and 
evaluated for left wrist problems from 1990 to 2002.  The 
more salient medical reports related to the claim considered 
in this section of the Board's decision are discussed below. 

The veteran underwent a VA examination in December 1990.  He 
complained of pain in his left hand.  Left CTS was noted.

The veteran underwent a VA examination in January 1993.  He 
complained of pain, tingling, and numbness of the 5th finger 
of the left hand.  There was no deformity or other impairment 
of the left wrist.  Range of motion of the left wrist was 
radial deviation to 20 degrees, ulnar deviation to 
approximately 40-45 degrees, palmar flexion to approximately 
80 degrees, and extension to approximately 70 degrees.  The 
diagnosis was history of left wrist sprain.  The examiner 
recommended the veteran for neurological evaluation of the 
left wrist.

The veteran underwent a VA examination in September 1993.  He 
complained of numbness and loss of strength in the left hand.  
Range of motion of the left wrist was extension to 67 
degrees, radial deviation to 20 degrees, ulnar deviation to 
28 degrees, and dorsiflexion to 58 degrees.

A VA report shows that the veteran was hospitalized from 
February to March 1994 for treatment of chronic pain.  The 
diagnoses were left wrist and arm pain, and right ankle pain; 
and benign chronic pain syndrome related to the first 
diagnosis.

The veteran underwent a VA examination in December 1997 to 
determine the severity of his left wrist condition.  A 
history of paralysis of the median nerve was noted.  The left 
hand was generally normal in appearance.  He had good grip 
strength.  There was some tenderness to palpation over the 
dorsum of the left wrist.  There was no swelling or obvious 
deformity of the left wrist.  The only obvious neurological 
deficit appeared to be in the distribution of the ulnar 
nerve.  X-rays of the left wrist showed no abnormalities.

The veteran underwent a VA examination in April 2000.  
Examination of the left wrist showed one + edema.  There was 
some tenderness on the distal aspect mainly.  The range of 
motion was dorsiflexion to 20 degrees with pain and palmar 
flexion to 25 degrees with pain.  The Phalen and Tinel signs 
were negative.  He was recommended for EMG (electromyography) 
studies of the median and ulnar nerves.  The diagnoses were 
left wrist strain, left ulnar entrapment, and median nerve 
paresis.

The veteran underwent a VA examination in August 2000.  EMG 
and nerve conduction studies were consistent with left ulnar 
neuropathy and CTS.

The veteran underwent a VA examination in April 2001 to 
determine the severity of the left wrist disorder.  He could 
extend the wrist to 60 degrees and flexion was to 90 degrees 
and considered to be within normal range.  There was no 
Tinel's sign on percussion, but there was tenderness in 
attempt to do muscle testing in the left thumb, that is, 
there was a tenderness and the veteran was not able to give 
maximum resistance because of pain.  The deep tendon reflexes 
were one + and symmetrical, but sensation was intact in the 
hand.   There was mild weakness of 4/5 in the abduction 
pollicis brevis and opponens muscle on the left, but the 
interosseous muscles were intact.  The repeated muscle 
testing had to be suspended due to tenderness in the left 
thumb.  Fine motor movements were intact.  The diagnostic 
impression was CTS secondary to median nerve compression at 
the wrist with mild weakness in the thumb muscles, but with 
repeated activities such as muscle testing there was 
fatigability and inability to persist with repeated 
activities with the thumb.  The examiner opined that the pain 
and fatigability produced moderate functional impairment.

A review of the record shows that service connection was 
denied for traumatic left ulnar neuropathy.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5215.

The standard ranges of motion of the wrist are 80 degrees of 
palmar flexion, 70 degrees of dorsiflexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve of the major upper extremity.  
A 30 percent evaluation requires moderate incomplete 
paralysis.  A 50 percent evaluation requires severe 
incomplete paralysis.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function that is 
substantially less than that which is described in the 
criteria for an evaluation for complete paralysis of this 
nerve group, whether the less than total paralysis is due to 
the varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  A 70 percent evaluation 
requires complete paralysis with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscle of the thenar 
eminence, the thumb in the plane of the hand (ape hand), 
incomplete and defective pronation, an absence of flexion of 
the index finger and feeble flexion of the middle finger, an 
inability to make a fist (the index and middle fingers remain 
extended), an inability to flex the distal phalanx of the 
thumb, defective opposition and abduction of the thumb at 
right angles to the palm, weakened flexion of the wrist, and 
pain with trophic disturbances.  38 C.F.R. § 4.124a, Code 
8515.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve of the minor upper extremity.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent rating requires severe incomplete 
paralysis.  A 60 percent rating is warranted for complete 
paralysis.

The evidence shows that the veteran is receiving the maximum 
evaluation for a left wrist condition based on limitation of 
motion.  Under the circumstances, the Board will consider his 
entitlement to a higher rating under diagnostic code 8515.

The evidence shows that the veteran is right-handed.  The 
evidence also reveals that he has neuropathy of the left 
ulnar nerve that is a nonservice-connected disability.  The 
symptoms of a nonservice-connected disability may not be 
considered in the evaluation of the service-connected left 
wrist disorder. 38 C.F.R. § 4.14 (2002).

The report of the veteran's VA examination in September 1993 
indicates the presence of neurological deficits of the left 
hand and the report of his VA examination in December 1997 
notes a history of paralysis of the median nerve of the left 
hand.  In February 1994, the veteran was hospitalized at a VA 
medical facility for chronic pain syndrome affecting various 
joints, including the left wrist.  VA reports of his 
examinations in 2000 were consistent with neurological 
deficits of the median nerve of the left hand.

In April 2001, the veteran underwent a VA examination to 
determine the severity of his left wrist condition.  He was 
found to have mild limitation of motion and mild weakness 
attributable to impairment of the left median nerve with pain 
and fatigability that the examiner opined produced moderate 
functional impairment because of CTS due to impairment of the 
median nerve. 

After consideration of all the evidence, the Board finds that 
the left wrist symptoms support the assignment of a 
20 percent evaluation for the left wrist condition based on 
moderate incomplete paralysis of the median nerve under 
diagnostic code 8515 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 as required by the holding of the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
evidence does not indicate the presence of symptoms that 
produce severe incomplete paralysis of the left median nerve 
to support the assignment of a 40 percent rating for the left 
wrist condition under diagnostic code 8515.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the left wrist disability.  
Hence, the claim is denied.  The benefit of the doubt 
doctrine is not for application with regard to this claim 
because the preponderance of the evidence is against it.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

The application to reopen the claim for service connection 
for residuals of a right ankle injury is denied.

An increased evaluation for left wrist sprain with CTS is 
denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



